Citation Nr: 1639493	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, three-vessel disease with percutaneous stents.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for coronary artery disease, 3-vessel disease with percutaneous stents and assigned an initial temporary 100 percent rating, effective August 18, 2006, based surgical or other treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30, and an initial 30 percent rating, effective December 1, 2006.  The Veteran appealed with respect to the propriety of the initially assigned 30 percent rating.  This matter is currently under the jurisdiction of the RO in Montgomery, Alabama.

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.

In August 2011, the Board remanded the increased rating claim for further development.  At that time, the Board also determined that the issue of entitlement to a TDIU as part and parcel of the increased rating claim had been raised by the record under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board notes that, in addition to the paper claims file, there are  
electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, since the last supplemental statement of the case (SSOC) in October 2014, additional VA medical records and VA examinations (including from August 2015 and September 2016) pertinent to the claims on appeal were associated with the record.   However, that evidence has not been considered by the Agency of Original Jurisdiction (AOJ), and no waiver of initial RO consideration is currently of record. 38 C.F.R. §  19.31 (2015).  The Board cannot consider this additional evidence without first remanding the case to the AOJ for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
 
Additionally, a review of the August 2015 and September 2016 VA examinations indicate a disparity in the findings of the Veteran's METs levels based on what appears to be the same reported symptoms.  The AOJ should obtain an addendum medical opinion from the September 2016 VA examiner to reconcile or explain the disparities between such findings.

Lastly, the Board notes that the last VA medical records associated with the claims file were from October 2014.  VA examinations obtained since that time indicate a variation of severity of the Veteran's service-connected coronary artery disease.  Thus, all VA treatment records relevant to the claims on appeal should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records from October 2014 and associate them with the claims file.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been accomplished, return the claims file to the September 2016 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:
 
(a) Describe all symptoms caused by the service-connected coronary artery disease, as well as the severity of each symptom.  In this regard, the examiner should assess the Veteran's workload of METs and left ventricular ejection fraction. 

The VA medical opinion provider should specifically reconcile or explain the disparity between the findings between the August 2015 and September 2016 VA examiners as to the severity of METs based on what appears to be the same report of symptoms.  The VA medical opinion provider should also explain how he/she reached any current findings as to severity.

(b) The VA medical opinion provider should also comment on the functional impairment caused solely by the service-connected disability.  

(c) In offering opinions, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  In other words, all opinions expressed should be accompanied by supporting rationale.

3.  After ensuring the completion of the above development, readjudicate the claims- to specifically include all evidence associated with the claims file since the October 2014 SSOC.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




